Case 4:20-cv-11272-IT Document 41-13 Filed 07/22/20 Page 1 of 11




               EXHIBIT M
    Case 4:20-cv-11272-IT Document 41-13 Filed 07/22/20 Page 2 of 11

•




                                              Declaration

    1. I am a citizen and resident of Japan. I passed the Japanese bar examination in October 1997 and
         became a public prosecutor in April 2000. From 2011 to 2014, I worked as a First Secretary of
         the Embassy of Japan in the United States, representing the Ministry of Justice in the United
         States. From 2016 to 2019, I worked as the Deputy Director of the International Affairs Division,
         Criminal Affairs Bureau, Ministry of Justice. Since April 2019, I have worked as a public
         prosecutor for the Special Investigation Department of the Tokyo District Public Prosecutors
         Office.
    2.   As a public prosecutor, I am well-versed in Japanese criminal law and have much knowledge
         about and experience with criminal investigations and trials. I have much knowledge about and
         experience with the extraditions of criminals from my tenure as the Ministry of Justice's
         representative in the United States and the Deputy Director of the International Affairs Division,
         Criminal Affairs Bureau, Ministry of Justice.
    3.   I am investigating Carlos Ghosn Bichara (Ghosn) for alleged violations of the Financial
         Instruments and Exchange Act and of the Companies Act. I am also investigating Michael L.
         Taylor (Michael Taylor) and Peter Maxwell Taylor (Peter Taylor) for alleged violations ofArticle
         103 of the Penal Code and of the Immigration Control and Refugee Recognition Act.
    4.   I make this declaration in support of Japan's request for the extradition of Michael Taylor and
         Peter Taylor for violations of Article 103 of the Penal Code. The facts stated in this declaration
         are true to the best of my knowledge and belief and supplement the declaration that I previously
         submitted in support of Japan's request for the provisional arrest, with a view toward extradition,
         of Michael Taylor and Peter Taylor for violations of Article 103 of the Penal Code.
    5.   As the prosecutor in charge of the investigations of Michael Taylor and Peter Taylor, I was
         satisfied that there was sufficient evidence in these cases to seek arrest warrants for them for
         enabling the escape of Ghosn, in violation ofArticle 103 of the Penal Code, and for the separate
         offense of accessoryship of violation of the Immigration Control and Refugee Recognition Act
         (Article 71, 25 II), considering the relevant law and available evidence. The Tokyo District
         Court's judge agreed and, after determining that there was probable cause that Michael Taylor
         and Peter Taylor committed violations of Article 103— enabling the escape of criminals — and the
         Immigration Control and Refugee Recognition Act (Article 71, 25 II), issued arrest warrants for
         them on January 30, 2020. Because Michael Taylor and Peter Taylor remained fugitives, the
         Tokyo District Court's judge renewed arrest warrants for them for violations of Article 103 and
         Immigration Control and Refugee RecognitionAct (Article 71, 25 II) on February 28, 2020. Japan
         then submitted to the United States provisional arrest requests that relied on Article 103 of the




                                        EX-Taylor, M.-00815
Case 4:20-cv-11272-IT Document 41-13 Filed 07/22/20 Page 3 of 11




     Penal Code as the basis.
6.   Article 200 I of the Code of Criminal Procedure provides that an arrest warrant must contain
     certain information, including the name of the charged offense and an outline of the alleged facts
     of the crime; it does not require that the specific article of the Penal Code be identified. When it
     comes to violations of the Penal Code, the applicable penal article is identifiable based on the
     name of the charged offense. Therefore, in Japanese practice, when a police officer or prosecutor
     files a request for an arrest warrant for a violation of the Penal Code, they only write down the
     name of the charged offense and do not write down the corresponding penal article. By contrast,
     when it comes to violations of Acts other than the Penal Code, the name of the offense may not
     be enough to identify the applicable penal article because Acts other than the Penal Code,
     including the Immigration Control and Refugee Recognition Act, can have multiple types of
     offenses. Therefore, it is desirable and regular practice, but not required by law, that a request for
     an arrest warrant for violations of Acts other than the Penal Code contain the applicable penal
     article — for example, Immigration Control and Refugee Recognition Act (Article 71,25 II).
7.   Consistent with Japanese law', the arrest warrants for Michael Taylor and Peter Taylor attach the
     request for the arrest warrants and cite their contents, including the name of the Penal Code
     offense and an outline of the alleged facts of the crime. Specifically, the request for the arrest
     warrant identifies the applicable offenses: "I hereby request issuance of an Arrest Warrant against
     the person specified below on the alleged harboring of criminals and accessoryship of violation
     of the Immigration Control and Refugee Recognition Act (Article 71, 25 II) case." Consistent
     with Japanese law and practice, the request for the arrest warrant names the Penal Code offense
     — the Japanese word IP, A Eg" ("han-nin-inpi")2 — which is covered by Article 103 and
     identifies the penal article of the Immigration Control and Refugee Recognition Act — "Article
     71, 25 II." "Article 103" of the Penal Code was not written in the requests for arrest warrants or
     the arrest warrants because the applicable article can be identified based on the name of the
     offense. 3   By contrast, the applicable article of the Immigration and Refugee Recognition Act
     was included because without it, the offense violated would be unclear.
8.   The conduct of Michael Taylor and Peter Taylor, as described in the arrest warrant requests and
     detailed in the extradition requests, constitutes the crime of enabling the escape of criminals
     pursuant to Article 103 of the Penal Code. Article 103 of the Penal Code states, "A person who
     harbors or enables the escape of another person who has either committed a crime punishable


1 Article 145 of the Rules of Criminal Procedure state, "An arrest warrant may be prepared by
making use of the written request for said arrest warrant and the contents thereof."
2 The Japanese word "VARA" ("han-nin-inpi") can be translated into "harboring of criminals,"
or more precisely, "enabling the escape".
3 Additionally, Annex 3 of the arrest warrant requests identifies the various ways that Michael
Taylor and Peter Taylor "enabled Ghosn's escape".




                                     EX-Taylor, M.-00816
Case 4:20-cv-11272-IT Document 41-13 Filed 07/22/20 Page 4 of 11




     with a fine or greater punishment or has escaped from confinement shall be punished by
     imprisonment with work for not more than 3 years or a fine of not more than 300,000 yen,"
9.   The words, "enables the escape", or "B5g4" ("inpf") , under Article 103 of the Penal Code, mean
     committing any acts that impede the arrest or detection by government officials, other than "fA
     I" ("zoutoku"), which means harboring criminals by the specific act of providing a place to
     avoid the arrest or detection by government officials (Judgment of Supreme Court, September 18,
     1930, Kei-Shu vol. 9 p. 668). For example, court precedents in Japan establish that a person
     "enables the escape" by (i) providing money and lending a car for escape (Judgment of Tokyo
     District Court, February 16, 1999, hanji vol. 1000, p. 325); and (ii) driving a criminal to a hideout
     (Judgment of Supreme Court, March 17, 1960, Kei-Shu vol. 14, No. 3, p. 351).
10. Reliance on other articles of the Penal Code to define "enables the escape" ("Ea" ("inpi"))
     under Article 103 is inappropriate. Michael Taylor and Peter Taylor enabled the escape of another
     person "who has committed a crime punishable with a fine or greater punishment", not "who has
     escaped from confinement". Although Articles 97 and 98 of the Penal. Code use a Japanese word
     "Al" ("toso") 5       that translates into "escape" and has the same concepts as "escaped from
     confinement", this concept of "escape" is irrelevant to the concept of "escape" used in "enables
     the escape" in Article 103, which is an English translation of "MI ("inpi").
11. Michael Taylor and Peter Taylor enabled the escape of Ghosn through several acts:
          •    Meeting Ghosn the day before the escape at the Grand Hyatt Tokyo and giving him a
               key to Peter Taylor's hotel room at the Grand Hyatt Tokyo;
          •    Receiving the luggage, which was delivered from Ghosn's house to the Grand Hyatt
               Tokyo, and providing a place for Ghosn to change his clothes at the hotel;
          •    Escorting Ghosn from the Grand Hyatt Tokyo to the Star Gate Hotel Kansai Airport
               in Osaka;
          •    In the Star Gate Hotel Kansai Airport, hiding Ghosn inside a black musical equipment
               box;
          •    Travelling from the Star Gate Hotel to the premium gate called "Tamayura" at the
               Kansai International Airport;
          •    Having the employees of the airport, who had no knowledge of their plan, clear the
               embarkation procedure with Ghosn hidden inside the black box and putting the black


4  This Japanese word, "me" ("inpi"), is the same word used in "IE.KIER" ("han-nin-inpi") in the
arrest warrants for Michael Taylor and Peter Taylor.
5 This word was mistakenly cited as "At" ("tobo") in the footnote 5 of Defendants' Motion to
Quash Arrest Warrants or, in the Alternative, for Release Pending Final Disposition on Request for
Extradition. To the extent the Japanese word, "itt" ("toso"), or "escape", was used in the arrest
warrants for Michael Taylor and Peter Taylor, it was used as a colloquial expression, rather than as a
legal term.




                                     EX-Taylor, M.-00817
Case 4:20-cv-11272-IT Document 41-13 Filed 07/22/20 Page 5 of 11




                box on board of the jet (Flight TCTSR) operated by MNG Jet; and
            •   Departing the airport with Ghosn by Flight TCTSR and then leaving Japan's territory
12. "[A]nother person who has...committed a crime punishable with a fine or greater punishment",
    under the court precedents in Japan, includes a person who is under investigation on suspicion of
    such crime (Judgment of Supreme Court, August 9, 1949, Kei-Shu vol. 3, No. 9, p. 1440) and a
    person whose criminal case is pending before the court after the indictment (Judgment of Tokyo
    High Court, April 5, 1984, Koken Sokuho No.2714). It does not matter whether the person is kept
    in custody or not: a person who is on bail after indictment still constitutes "another person who
    has...committed a crime" (Judgment of Osaka District Court, May 10, 2000 (defendant was
    indicted for and convicted of enabling the escape of another person who had committed a crime,
    in violation of Article 103 of the Penal Code, after enabling a person, who had been indicted for
    violations of the Commercial Act and the Corporation Tax Act and had not been confined, to
    abscond by providing the person with a credit card so that the person could stay at a hotel under
    a pseudonym(the defendant's name)). Ghosn is "another person who has ... committed a crime"
    because he was indicted for violations of the Financial Instruments and Exchange Act and the
    Companies Act and his criminal case was pending before the court. To the best of my knowledge,
    no Japanese court has held that Article 103 cannot apply to a person enabling the escape of
    another person whose criminal case is pending before the court after the indictment and who has
    been released on bail.
13. It does not matter whether Ghosn himself could be tried and convicted for committing a separate
    offense in connection with his flight from Japan, although there is a warrant for his arrest based
    on violating Japanese immigration laws. A person who commits the crime of enabling the escape
    under Article 103 shall be punished as a principal, not an accessory to another person who escapes,
    because Article 103 intends to punish a person who enables the escape on the basis that the person
    has obstructed Japan's administration of justice. (supra, Judgment of Supreme Court, August 9,
    1949). As both Michael Taylor and Peter Taylor committed enabling the escape as a principal,
    not an accessory, Article 63 of the Penal Code is not applied to the violation of Article 103 in this
    case.


    June 17, 2020
                                                           Tokyo District Public Prosecutors Office




                                                                                        *
                                                           Public Prosecutor




                                                           Naoki WATANABE




                                    EX-Taylor, M.-00818
 Case 4:20-cv-11272-IT Document 41-13 Filed 07/22/20 Page 6 of 11




           The above is a certified copy.
                  June 17, 2020
Minako Inokura, Public Prosecutor's Assistant Officer
     Tokyo District Public Prosecutors Office




                       EX-Taylor, M.-00819
Case 4:20-cv-11272-IT Document 41-13 Filed 07/22/20 Page 7 of 11




                                       zaawm

           131SEzrfg-1tfittd:B*-eb5 z
      1 9 9 7 10      Ei *0)-IA itt4WzIf41141..1z--.A, 2 0 0 Of 4 Fi IcIMAIzat

     2 0 1 14fffi 2 0 4 0!)1141, *Illlzt51J•6M4Sto1-ZAL1.,--ctE*131Ef*
  M-6Siege 1..-C1051,-cotc.. 20 1 6 1p.b)i 2 0 1 9 fk:b)41--"C, ilT•ValPl*N
  INNINLICK-07115i6-col-c,0
     20 1
2. *aid, OVA- L, t,El*03F.14M043X1-6                 ffil**ftoDI     •
  144I-61,11- O • g'-f.A- t./"C- 06c,
            *111-eotHhilo{-MfidRAWCRI*R1111CFM.legigo-)

3.    *MU, t)1/1:1 •           •     ,veA OAT             —A,A*Ai L05.) 04k
   RAONOCzgli-AikaRTI -Iii-A4a*ItV.:-Do--cotwzgEll,,                   #0,Eryi -
   )1/ L -            0T                  LI')     BaPAtIVE—— • •v,x1x
   )1/ •     9 (UT r431E-37 —_1             5 .) opifiiiA     3 *igaEzzJUAIIIWN
   NarfillViEtilag*ftG72-3 (,             tVE*1./-c-1,16.
4.    *Mid, 2M1V14, WEW- -0-)1/EaPAP.E4E-37 —03filiA 1 0 3 A3k- vz-pt,)
   --cogligNITRVO§1-6                        2M13)14tzlEttLitz*Z1, * 17 /aTIEIE
         ALif i- 1; 6 tion:1
                           1,Zzn-atz: 0Y--eb5 9 ,
   oifiA 0 3 CA-ai,z-Dti)-CoKM-MR(ILito))                           Vint-0-6k-Ar-..
   gillINMUlt:11FASVfM1-6to -e6.
5. MEW-v-1 --iliRtakgE*E- 37 —lzn1-6V                 11.1 -6 t
                                                      1                  *         114
   Mi-Atl&Zn4% t..tc.NIZlzilli 1,,         WAi:11M1-64EAKTI" (if1 0 3 A)
   Fa/UAW           RTAftlXMVMMVIM (PA 7 1*, 2 5 * 2)
   404.1 -q-( , -)IfEr.ZMAIVE-37-1z,(11-61t4TM05E4T1- 5056oic-1-3-}a-71Zffi
   Z6
      AT5YATOI.Iffilatilt7t, AtIV-7-1. )1,2ktI41        E-35- -NEAKCA (IIMI 0
    3*), AllIVJIRrAftt4rgtMaRNTA (P-ItA 7 1                252)         4[11.1L-- 1i
   5tzzo.6fliWsIEFITh*56 Lttlt*Lk.:±T, *Jito+IRCzYtet.,, 2 0 2 0 * 1 3
    o Ei lz,
      RXErq-1 -)1/fic.r.PA/M E-37 —Mitt lzY 6 tsb)-D            2ffi , W;47-3tOtT11
   rinPl1t1t, PI* 2 2 8 B, VikMAZ1:.:541-6IBAILV" (jfl.IM 1 0 3 A) Fc.zAHA
   131WitiEWIfiffUffilaNit (RIM 7 1, 2 5*21A) 40,:k*1tk':Dlivto3tt#1443




                              EX-Taylor, M.-01642
Case 4:20-cv-11272-IT Document 41-13 Filed 07/22/20 Page 8 of 11




               RffiRld, 3p1M1 o 3J,7'?             I) ttAIIIVJA- t,--c-NMAKIMA
   ffi Lk.
6. ifil*WRIA 2 0 0 lau, ittkixonEtiMaLt,--c,            4),M*%0Wg%0T2
  4C ,NqL1;--(1/16b1,
                                       glIA0PtffilifilTZ6. Utz:bi--yr, 19*
  oT ,55±, CAMMVeUgst-hattMVP3t*T6M4:f_ti:,
  ri-En    (/) op75iiMAT6 6.
                                  MAIrggEctAitArtZMA-tisl, <®MIIi-A.kqnt
  orAMAMVAZ               6 zr_ Lt)G,             •4-1.6AV)t4Z,-,:dT-F-3-J`
                                                  NIA1360-1-60-WTV.,0
                                    rffiAmwaRmitKiwzma.Kgtom (pm 7 1A,
   2 5 A2)J Lt,150)a- -0)—MTZ6.
7.   H2Isz0'r_1           wiErv-r                                               iittA
   RTA*47)%1,11-i, 9n, Vtli*oWgi4oriatabi41)11 trc 6*
           iithRtM;Rsa,                      FTr4z4.14-1,7_54t,, 42,A03E, wawa
   Rul-MIEVAAaVO (Mit 71                   25 2)                      gIVIK058{if.
   N4*1•60.3
     EI*0A- LVV:fOttf), AltrbM1Mid, EMIRTZ6IBAlierrarTERL,
    (iilAidffilit 1 0 3      MAIAWINcznifREZW,: -Do-cdflA (PA 7 1A, 2
   5 2 M) triee         (/) 6. 3Ni-A 1 0 3 AhnitiiRr: till-Mt11 - 1*Z     4*-L-Cti)4t
      ti)0    PZ4)         41Z   SC())44k1W1*71'.ffi G - 563.
              WAINV,VRTMIV.MML--Do--clifIATIEfttrco6o)d, ffil*ffi
  tvi)LEMMELtto-ATITiAleffie5T-ZZ.
8. itt.Wkit-ASh:ii-Etat 41, Vt, 41Ail*Vz--t0,TURRIER4-t-ctiz, linkr7
     - )1/ffz.r.filaPkVE——of-1* - Mt., 3FR-A 1 0 3 AlzAZZVet.kIEA    1-6.
            0 3 Ad, r):FilVfAtt.69=MIELRUAA-trPizOiLtz-A`M
  NU, RMIIIt1,              T_--.JA-F02,RRi,iE±)51=11JATo),VAIzZ1-60i LAI

9.      jfga 1 o 3   or)           4 L1,1, RX CAVoilt.Ii4 • M.4.2.r1.6.,.A.Jatifr


                14
                 4 5 Cd,      1044KM*IFEY-0,1-Eagffil. -C,111.
                LAZI./r 4)6.
2  r4RAISRJ CARL L/Cid, rharbOring of criminalsi ..t191.itizd ['enabling
the escape.] 4T4- A.st-L6.
    slit, 3114R-MR*9)911g31:t3w-cd, varv-r - )11/xt.rn9imE-37—ffi4kt.z
                    FIEN -1-ttj L- Lb114Zttl,-C-1/).6.
4     LTI/15 rILT3i     lktir7-( -)!/ficZA.             -03.1_11itqz-_112tat-L--co6
    FEA.PAA i-,-.Abtr-co 6 *IthLIT-10T6




                             EX-Taylor, M.-01643
Case 4:20-cv-11272-IT Document 41-13 Filed 07/22/20 Page 9 of 11




      #M1ALTEA'Lffi<           L) 1.)-1,A-0)itrz 0 , ZoAtta • R.P.Vt1-1. -t6
      01)--AV/)5 LfffriT06 (t+1111N 5 • 9 • 1 8 jf11X 9 6 6 8R).
       18-A0T49.10.11,1- t-30T           tc.J      Lt -i1AIL LT, 03kiRikCA-4.
          kY-D, OliftJ0)0.13* 1 teLiOLfz_li-t1 (A;Ot+11       1 1 • 2 • 1 6+111141
    0 0 .0'43 2 51), CARA>kA-f                             '"C&.D IL-FA (atim
    35 • 3 • 1 71111X 1 4*3 -16-1 3 511) tsL.'76.
10.  3f11M 1 0 3® 11Lqi§.1 OZ*ff111:-DO-C, jnlao),CoAtiziRn1-6:.LidT•ig
    VJTZ6.
            4AVIV-7-f -)1, fiz.rPktM-737-411itiaLtz.-.0d, F-51W)-hoif1.11:Wt6
                                               T1,1a0o
           PM 9 7 RrY. 9 8 1 -Mt4l.-C       F3±J (AW:Rd resCapei) htft
           U/jLIfiSOftl*ti1ivrittArroul,           LT. z_-_--ct,45 oLL-co)
          rescapei 0A41,1, 1 0 3 ka) 1143#1 -q-J 00 -ErTZ renables the escapej
      1A -t-C1      rescapei LdIRIMAT6.
11.       404.1r7-c -)1, fit'EPAREV — —1d, T           5 ts44 tsfi-X5      ,     >VS

      •     31110)4111E11:Y - `21/\-f 7'                                Hjimzto
                     E—       035/a0) 04     >4iM A 1z3Z1I L
      •                             >1-=A-r 7v 1--** .IT'34141ttr-C . :
            Y,>1-t/\--17v f-ArOzt-3wCi*—>RfrA                   56Phit1i Lit
      •       - > rA-r 7 1-ATP:.ffi r;
             ‘5                            —Y-f     tc5-')1/PIX.77f      ITi — Akf,hi
            ALLt 'D`DAM
      •         —Y-f                                                     WINNOW:040


      •         —Y-f   4-N'i-)1/ffi 613M1111ZAPk107°1"..- .7.LNY-1-IW_VOIL1t
      •     11111eSts1/110.AGLT, ±SEXt,MNV.:D*—>IMAIELP:_1*
                                        1‘,/iNG   1-11fE9.4 13111t-o--a TC TS R fV)fft.'


      •                              C T S RICrz:4*LTINPfflag9 41 1,1L,
       *AiMON-1c Mtc.
12.   V7)11110M+11fLE., IMJA±.01f111z
                    EfOonlki1:-t--) --C1111,1=10)tA'Vi.6 L ()MUM 2 4 • 8          9JRIX
    3 S 9 '61- 1 4 4 0I), GWV-1.Ti`,.+1.1*NirlIOAThtV16Lffill.TO


  MEC11110FIE13.140141t 5 Td, FACI è       cIurr0      I43, IAMV“
YJI/NaPANW —                          WC<6rj  d, Mit/EEL I./To-AO-Cid
ts < , 1=1'41:171ffi LT*111 -1.T1f) t   6.




                                 EX-Taylor, M.-01644
Case 4:20-cv-11272-IT Document 41-13 Filed 07/22/20 Page 10 of 11




     *1111B 5 9 • 4 • 5 0AM-a 2 7 14)
        -f-• LT, 1-9762,L.tz.-.W.J ki$11NVI*1-r -r6ffiffittliSllats01.., EWA, g
     fRI-trij OWT -DT t Pjf            Utz.-            Uclkit$1.1*hit 1 2 • 5 • 1 0.,
     aitsdaRTARA4Mitaol!r7Rtz.t                       41fitfu*trz-1,4-czffi-7
                                     HAbiiht     meAv -c*5---mzrami-6t-L-660)
                   F Vgft LL-4.MAffi, IRAIMAORTEF4
                                                 - 4 -1.,
        )
       i—)4amma,          1                    - -Aita0)*%TE-T6t
                          - EnNJIMiihsffe.IXA-4E
        •D fcrr 85'9,                              Lk:W.]
        *RAWER-4-6W 10,-Wij                                   4-11:1V !EV t     W47 JfiliA
      1 0 3 AblikTfi - titctti)L$11Tr t.ifc- 111P403011011, 4a- Lits0.
 13.          AiliLf A     1,--c,
     Ri4ttrrozffi,                            A'ffiEl*ffil50Atif-,30 TVIOPTE-X
     ffi     ffi-'Kb, 4P'Ltoc6ffi              710E11MotsliNL 'CZ 6.
        ifigA 1 0 3 AkiEsig '-tt:-.:W9LE--4-6             IUT111023P1-rAfFliii tch Lit
     1,•5-             4WItiblZ         ti.-c.t3 (MEMIJHE 2 4 • 8 9),             10 3 A
     Va9Z-4-64RAPT?                    3tLtz:VONIMEL VCTIta<, iE4RL ti-CZ

      4,MV7-r --)1,FcrlYZAEWE-
     6 3 A}I*1+0):1[1M 1 0 3 *ik- V,':3X111 *its



     2 0 2   0lf6A 17 El


                                             Mg.tIA*.

                                                            4
                                                        3STA.




                                EX-Taylor, M.-01645
Case 4:20-cv-11272-IT Document 41-13 Filed 07/22/20 Page 11 of 11




            Niattil**T 6
             44121r6n 17 El
               3KAtik*MM




                       EX-Taylor, M.-01646
